Citation Nr: 0631360	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-05 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for corneal 
opacity with retained foreign body of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision in 
which the RO denied a rating in excess of 10 percent for 
corneal opacity with retained foreign body of the left eye.  
The veteran filed a notice of disagreement (NOD) in October 
2002.  In a September 2003 rating decision, the RO assigned a 
higher rating of 30 percent for corneal opacity with retained 
foreign body of the left eye effective June 7, 2000 (the date 
of the claim), and the RO issued a statement of the case 
(SOC) in January 2004.  The appellant filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in March 2004.

While the RO has assigned a higher initial rating of 30 
percent during the pendency of this appeal, as a higher 
rating is available, and the appellant is presumed to be 
seeking the maximum available benefit, the claim for a higher 
rating (as characterized on the title page) remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him of 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claim on appeal has not been accomplished.

As indicated above, this appeal arises from a claim for an 
increased rating for already service-connected disability.  
Even though service connection for the disability under 
consideration has been in effect since 1968, the claims file 
includes a February 2002 RO notice letter that erroneously 
contains reference to evidence needed to establish 
entitlement to service connection for disability.  However, 
neither that letter nor any other RO notice letter explains 
what is needed to substantiate the claim for higher rating 
(i.e. appropriate evidence that each claim has increased in 
severity).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b) (3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on the claim before the expiration of the 
one-year VCAA notice period).  The RO's letter should also 
invite the veteran to submit all pertinent evidence in his 
possession, and ensure that its notice to him meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2006).

The Board also finds that specific additional development of 
the claim  is warranted. 

As noted in the Introduction, above, the RO assigned a rating 
of 30 percent for corneal opacity with retained foreign body 
of the left eye, effective June 7, 2000, under the provisions 
of 38 C.F.R. § 4.84A, Diagnostic Code 6079.  The veteran 
continues to seek a higher rating.  See AB.

In connection with his claim for increase, the veteran has 
claimed that his vision progressively worsened since the May 
1967 injury.  The most recent, comprehensive ophthalmology 
examination was conducted in May 2002.  At that time, the 
veteran's visual acuity was 20/60-1 in the right eye 
corrected to 20/25+.  Finger counting, at one foot, in the 
left eye distance correction was less than 20/400.  He was 
able to read Jaeger 2 test type for near with the right eye.  
There was +1 afferent and papillary defect in the left.  

To ensure that the record reflects the current severity of 
the disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability under consideration.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  The examination 
should include a review of the veteran's claims file and past 
clinical history, with particular attention to the severity 
of present symptomatology, as well as any significant 
pertinent medical history since his May 2002 examination.

Hence, the RO should arrange for the veteran to undergo VA 
ophthalmology examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, shall result in a denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.   

Prior to arranging for the veteran to undergo VA examination, 
the RO must obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes VA medical records from the Northport VA Medical 
Center (Northport VAMC) dated from March 1994 to June 2000 
and for September 2001.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Northport VAMC since September 2001, following the 
procedures prescribed in 38 C.F.R. § 3.159(c)(2) (2006) as 
regards requests for records from Federal facilities.   

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should obtain from the Newport 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's eye disability, from September 
2001 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.  The RO should furnish to the 
appellant and his representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA 
specifically as regards the claim for an 
increased rating for corneal opacity with 
retained foreign body.  The letter should 
include identification of the type of 
evidence needed to substantiate the 
claim.  To ensure that the duty to notify 
the appellant what evidence will be 
obtained by whom is met, the RO's letter 
should request the appellant to provide 
sufficient information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
any matter on appeal that are not 
currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA ophthalmology examination, by a 
physician, for evaluation of his corneal 
opacity with retained foreign body of the 
left eye.  The entire claims file, to 
include a complete copy of this REMAND, 
must be forwarded to the physician 
designated to examine the veteran, and 
the report of the examination should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, including 
tests of the veteran's field of vision, 
and of visual acuity with respect to 
corrected and uncorrected vision, and all 
clinical findings should be reported in 
detail.  

The examiner is requested to comment on 
all current manifestations of the 
veteran's service-connected corneal 
opacity with retained foreign body of the 
left eye.  It is essential that the 
examiner interpret all graphical 
representations of visual field testing, 
and that the results of such testing be 
reported in terms of the applicable 
rating criteria.  The examiner should 
render specific findings as to the extent 
to which the veteran experiences 
impairment of visual acuity or field 
loss, pain, rest-requirements, or 
episodic incapacity, as well as whether 
the veteran is experiencing active 
pathology.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the matter of the 
veteran's entitlement to a rating in 
excess of 30 percent for the corneal 
opacity with retained foreign body of the 
left eye.  If the veteran fails, without 
good cause, to  report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran an appropriate supplemental 
SOC (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


